Citation Nr: 1636946	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  10-40 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to June 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In May 2013, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript has been reviewed and is in the file 

In July 2014, this matter was remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d).  Secondary service connection is granted where a service-connected disability causes or aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a).

The Board finds that an additional VA examination is necessary.  In the August 2009 initial claim for service connection and during the pendency of this appeal, the Veteran argued that he has depression that was due to the service-connected low back disability.  Service connection is in effect for degenerative joint disease of the lumbar spine and a 40 percent disability rating is assigned from June 26, 2007.  Service connection is also in effect for radiculopathy of the left lower extremity and a 60 percent disability rating is assigned from September 8, 2015.  Service connection is in effect for radiculopathy of the right lower extremity and a 20 percent disability rating is assigned from March 14, 2014.  The Veteran reported having chronic daily pain due to the back disability.  

The Veteran was afforded a VA psychiatric examination in November 2009 and a VA medical opinion was obtained in August 2014.  The November 2009 VA examination report indicates that the diagnosis was depressive disorder.  The VA examiner opined that the service-connected low back disability did not cause the depressive disorder but the VA examiner did not render an opinion as to whether the service-connected low back disability aggravated the depressive disorder.  The August 2014 VA medical opinion addressed whether the Veteran had a pre-existing psychiatric disorder and if so, whether this disorder was aggravated during active service.  The August 2014 VA medical opinion did not address whether the service-connected low back disability aggravated the depressive disorder.  

Thus, the Board finds that a remand is required to obtain clarification of, and additional support for the VA medical opinions that addresses secondary service connection.  The Veteran should be afforded another VA psychiatric examination and a medical opinion should be obtained as to whether a service connected disability aggravates the current depressive disorder. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a psychiatric examination to determine the nature and etiology of the claimed psychiatric disorder to include depressive disorder.  The examiner should report all Axis I psychiatric diagnoses.  

The examiner should provide the following medical opinions: 

a) Is it at least as likely as not (50 percent or greater) that any current psychiatric disorder was caused by the Veteran's service-connected lumbar spine disability or other service-connected disability?  

b)  Is it at least as likely as not (50 percent or greater) that any current psychiatric disorder was aggravated by the Veteran's service-connected lumbar spine disability or other service-connected disability?  "Aggravated" means that the psychiatric disability was permanently worsened beyond the natural progression of the disease by the service-connected lumbar spine disability.   

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  After completing all indicated development, readjudicate the claim for service connection for a psychiatric disorder in light of all the evidence of record.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




